Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-17, 19, 20, 22, 23, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected material, electrode, process for preparing material, method of evolving oxygen from water, and electrolyser, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 9, 2022. 
The applicant has not included any arguments with the traversal, so the Office cannot address the response. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong, Chenlong et al., Ration design of cobalt-chromium layered double hydroxide as a highly efficient electrocatalyst for water oxidation, Journal of Materials Chemistry A, Vol. 4, no. 9, 24, June 2016 in view of Burke, Michaela, et al., Cobalt-Iron(Oxy)hydroxide Oxygen Evolution Electrocatalysts: The Role of Structure and Composition on Activity, Stability, and Mechanism, JACS, 3638-3648, February 2015. 
Dong teaches a cobalt-chromium layered double hydroxide (abstract) that is interspersed with a hydroxide layer (p. 11292, 2nd column, “contains layers of divalent and trivalent cations linked by hydroxide anions, with guest anions…between the layers.”).
Dong does not teach iron in the metal composite. 
Burke teaches a cobalt and iron double hydroxide electrocatalyst. Burke teaches that iron dramatically enhances oxygen evolution reaction activity (abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the iron taught in Burke in the water electrocatalyst of Dong in order to increase desired catalytic activity. 
Regarding claims 2 and 4, Dong teaches Co2+ and Cr3 (abstract). 
Regarding claim 3, Burke teaches the claimed metal composites (abstract). 
Regarding claim 5, the ratio of Co to Fe will fall in the claimed range because Burke indicates that 40-60% Fe will provide the optimal performance (Figure 3; p. 3639, col.1, last paragraph). 
Regarding claim 12, Dong teaches a Co based oxide that indicates it can be a spinel oxide based on the crystallography (p. 11295). Dong also teaches an amorphous hydroxide is known in the art (p. 11292). 
Regarding claim 13, Burke teaches adding Ni to the metal composite. It would have been obvious to one of ordinary skill in the art at the time of the invention to include nickel in the composite because Burke teaches that iron oxide hydroxide is instable unless incorporated with nickel or cobalt (p. 3646). 
Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong, Chenlong et al., Ration design of cobalt-chromium layered double hydroxide as a highly efficient electrocatalyst for water oxidation, Journal of Materials Chemistry A, Vol. 4, no. 9, 24, June 2016 in view of Burke, Michaela, et al., Cobalt-Iron(Oxy)hydroxide Oxygen Evolution Electrocatalysts: The Role of Structure and Composition on Activity, Stability, and Mechanism, JACS, 3638-3648, February 2015 as above, further in view of Li, Z et al., Fast electrosynthesis of Fe-containing layered double hydroxide as a highly efficient electrocatalyst for water oxidation reactions, Chem. Sci, p. 6624-6631, 2015. 
Li teaches that it is known in the art that metal composites can have a spherical structure such as that of a quantum dot (p. 6624). It would have been obvious to shape the LDH of the OER catalyst as a sphere with an expectation of success of effective catalytic performance as Li teaches that this shape allows for excellent performance.
Regarding claim 9, the double hydroxide material will have a plurality of spheres as taught in Li because Li teaches that a plurality of LDH should be used for effective surface area (p. 6625 with the equivalent nanoplatelets). 
Regarding claims 10-11, Li teaches that the average diameter will be monodisperse in that there is an average diameter that falls in the range of the claimed diameters, for example the nanoplatlets will be 310 or 200 nm in lateral length. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S SWAIN/Primary Examiner, Art Unit 1732